DETAILED ACTION
Priority
	Applicants’ priority claim to U.S. Application No. 15/294135 (now U.S. Patent No. 10,780,099), filed 10/14/2016, which claims priority to U.S. Provisional Application No. 62/242601, filed 10/16/2015, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 06/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ preliminary amendment dated 12/21/2020 is acknowledged and has been entered.  Claims 1-7, 9-11, 13, 14, 18-22, 24, and 25 are pending and have been examined in this action.  Claims 1-7, 9-11, 13, 14, 18-22, 24, and 25 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4, 6, 7, 9, 10, 18-20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (US20070141161, cited in Applicants’ IDS dated 06/29/2021).
	Regarding claims 1-4, 6, and 7, Shaw et al. disclose intravenous injectable ganaxolone formulations comprising a D50 of from about 50 nm to about 500 nm (see Abstract and paragraph [0275]).  Shaw et al. further disclose the inclusion of dextran in their formulations (see paragraph [0198]).  Shaw et al. further disclose the inclusion of additional surface stabilizers such as ionic or nonionic surfactants (see paragraph [0162]), as well as antifoaming agents (see paragraph [0108]), in their formulations.  Shaw et al. also disclose the inclusion of sucrose and/or lactose in their formulations (see paragraph [0187]).  Shaw et al. disclose the inclusion of sodium chloride (1.5%, see paragraph [0509]), buffers, and preservatives (methylparaben, see paragraph [0509]).  This disclosure of Shaw et al. anticipates claims 1-4, 6, and 7.
	Regarding claim 9, Shaw et al. disclose lyophilized powders (see paragraph [0178]).  This disclosure of Shaw anticipates claim 9.

	Regarding claims 18 and 19, Shaw et al. disclose that their ganaxolone formulations can be administered in therapeutically effective amounts for the treatment of a subject that has had or is anticipating a convulsive state including status epilepticus and epileptic seizures (see paragraph [0424]).  This disclosure of Shaw et al. anticipates claims 18 and 19.
	Regarding claim 20, Shaw et al. disclose a dosage of ganaxolone in an amount of 10 mg/kg (see paragraph [0067]).  This disclosure of Shaw et al. anticipates claim 20.
	Regarding claim 25, Shaw et al. disclose administering ganaxolone is administered with at least one other anti-convulsant (see paragraph [0283]).  This disclosure of Shaw et al. anticipates claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13, 14, 18-22, 24, and 25 are rejected under 35 U.S.C. 103 as being obvious over Shaw et al. (cited above) in view of Kipp et al. (US20050196416), Chai et al. (Drug Development and Industrial Pharmacy, 2013, Vol. 39:5, pp. 646-656), Freeman et al. (US8252228), and Stein (US20110306579).
The teachings of Shaw et al. mentioned above are hereby incorporated in this section.
Regarding claims 5 and 11, while Shaw et al. teach inclusion of simethicone as an antifoaming agent in their formulations in amounts ranging from 0.0001% to about 0.1% by weight (see paragraphs [0023] and [0070]), Shaw et al. do not explicitly recite hydroxyethyl starch as a polymeric surface stabilizer or sodium deoxycholate, for example, as a surfactant.
Kipp et al. teach pharmaceutical dispersions suitable for delivery by parenteral routes (see Abstract).  Kipp et al. teach the inclusion of supplementary co-surfactants as surface stabilizers in their dispersions such as an anionic surfactant, a cationic surfactant, a nonionic surfactant or a biologically surface active molecule.  Suitable nonionic surfactants taught by Kipp et al. include hydroxyethyl starch (HES) and suitable anionic surfactants include sodium deoxycholate (see paragraphs [0036] to [0039]).  Kipp et al. teach that two or more surface modifiers can be used in combination, and the amount of co-surfactant present in less than 50% by weight of the active agent.  Regarding claim 12, Chai et al. teach the use hydroxylethyl starch 130/.04 as a stabilizer in parenteral emulsions (see Abstract and Materials sections).  
Based on the teachings of Kipp et al. and Chai et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to include hydroxyethyl starch (such as hydroxyethyl starch 130/0.4) and sodium deoxycholate as co-surfactants in the formulations of Shaw et al., with a 

Regarding claims 13 and 14, neither Shaw et al. nor Kipp et al. teach the use of e-beam radiation to sterilize their formulations.
Freeman et al. teach treatment agents incorporated into carriers such as nanoparticles. The treatment agent loaded carriers are sterilized within the container to ensure that the carriers are free from contaminants prior to delivery to a desired tissue region. In some embodiments, each of the components (e.g. treatment agent, carriers and containers) are sterilized separately and then combined. The sterilization techniques produce sterilized units having the same characteristics (see column 3, lines 18-30).  Freeman et al. teach exposing their containers to a low dose of gamma or e-beam radiation to terminally sterilize their product via the application of a low dose of e-beam or gamma rays from about 10 kilo gray (kGy) to about 30 kGy.  Freeman et al. teach that it is desirable that the radiation doses keep the molecular weight of the carriers within a desired range to preserve a desired performance of the product, and that low doses (10 kGy to 30 kGy) allow for a sterile product while minimizing the 
Based on the teachings of Freeman et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to subject the formulations of Shaw et al. to e-beam radiation at a dose of 25 kGy to produce a sterilized product with minimal degradation.  A skilled artisan would have had a reasonable expectation of achieving, based on the teachings of Freeman et al. and via routine experimentation and optimization, degradant concentrations of not more than 0.2% w/w of neurosteroid through the use of such low doses of e-beam radiation.

Regarding claims 21, 22, and 24, Shaw et al. do not explicitly recite administering a single bolus dose of the formulation to a patient; wherein the single bolus dose provides a sufficient amount of ganaxolone to provide a plasma Cmax of ganaxolone of at least 1000 ng/ mL in the patient.  Shaw et al. also do not explicitly recite administering multiple bolus doses of a ganaxolone formulation to a patient, wherein the multiple bolus doses are given over 1 to 10 days at intervals of 1 to 24 hours, wherein each bolus dose provides a sufficient amount of ganaxolone to produce a plasma Cmax of ganaxolone of at least 1000 ng/ mL in the patient.  Shaw et al. do not explicitly recite administering an intravenous infusion of the ganaxolone formulation to the patient, with or without an initial bolus dose, for 1 to 10 consecutive days at a rate of 1 to 10 mg/kg/hr without an initial bolus dose, or administering an initial bolus dose of from about 1 mg/kg to about 20 mg/kg ganaxolone, followed within 24 hours by administration of an intravenous infusion of the ganaxolone formulation for 1 to 10 consecutive days at a 
Stein teaches administering a neuroprotective steroid such as ganaxolone to a subject once or several times a day for the treatment of epilepsy (see paragraph [0088]). The duration of the treatment may be once per day for a period of about 1, 2, 3, 4, 5, 6, 7 days or more. The daily dose can be administered either by a single dose in the form of an individual dosage unit or several smaller dosage units or by multiple administration of subdivided dosages at certain intervals. For instance, a dosage unit can be administered from about 0 hours to about 1 hr, about 1 hr to about 24 hr, about 1 to about 72 hours, about 1 to about 120 hours, or about 24 hours to at least about 120 hours post injury. Alternatively, the dosage unit can be administered from about 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 30, 40, 48, 72, 96, 120 hours or longer post injury. The duration of the constant dosing regimen is about 12, 24, 36, 60, 72, 84, or 120 hours or about 1 to 24 hours, about 12 to 36 hours, about 24 to 48 hours, about 36 to 60 hours, about 48 to 72 hours, about 60 to 96 hours, about 72 to 108 hours, about 96 to 120 hours, or about 108 to 136 hours. Subsequent dosage units can be administered any time following the initial administration such that a therapeutic effect is achieved. Stein teaches a “constant dosing regimen” wherein subject undergoing therapy is administered a constant total hourly infusion dose over the course of treatment (see paragraph [0475]).  Stein teaches injecting an amount of  from 0.001 mg/kg body weight to about 1000 mg/kg (see paragraph [0029]).  
Based on the dosage amounts of ganaxolone (about 0.001 mg/kg to about 1000 mg/kg) and regimens taught in Stein, and because Stein teaches bolus dosages that encompass the claimed dosage amount range (about 1 mg/kg to about 200 mg/kg), it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to achieve, via routine experimentation and optimization and absent evidence to the contrary, the claimed plasma Cmax of at least 1000 ng/mL.  Furthermore, based on the dosing regimens taught and suggested by Stein, it would have been obvious to one or ordinary level of skill in the art before the effective filing date of the claimed invention to administer multiple bolus doses of a ganaxolone formulation to a patient, wherein the multiple bolus doses are given over 1 to 10 days at intervals of 1 to 24 hours, wherein each bolus dose provides a sufficient amount of ganaxolone to produce a plasma Cmax of ganaxolone of at least 1000 ng/ mL in the patient.  Because Stein teach administering a daily dose as a single dose in the form of an individual dosage unit or several smaller dosage units or by multiple administration of subdivided dosages at certain intervals, a skilled artisan before the effective filing date of the claimed invention would have been motivated to administer an intravenous infusion of the ganaxolone formulation to the patient, with or without an initial bolus dose, for 1 to 10 consecutive days at a rate of 1 to 10 mg/kg/hr without an initial bolus dose with a reasonable expectation of success.  Furthermore, based on the dosing regimens taught and suggested by Stein, it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The teachings of the prior art of record mentioned above are hereby incorporated in this section.

Claims 1-7, 9-11, 13, 14, 18-22, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,780,124.  Although the conflicting claims are not identical, they are not 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615